DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10485488. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, line 6, “physiological information” is vague since it is used in claim 1.  It is unclear if these are the same or different information.  It is suggested to use “the” physiological information in claim 2. 
Similarly, claims 5, 6, 13, 16, and 17 have this problem.
In claim 4, “wherein the display is configured to display…” is vague as a display is capable of displaying whatever information is sent to the display.  It is suggested to direct this claim limitation to how the analyzer presents information to the display for displaying.
In claim 6, line 7, “an” onset threshold is vague.  It is suggested to use “the”. 
Similarly, claim 17 has this problem.
In claim 7, line 1, “comprising” is vague as the claim is adding additional limitations. It is suggested to use “further comprising”.
Similarly, claims 8, 10 14, 17, 18, and 20 have this problem.
In claim 14, the claim should end in a period.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12-17, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Rajagopalan et al (2015/0138205). 
Note that the claim is an open-ended “comprising” claim and does not preclude the use of either threshold or trending data from being displayed during both states.
 Rajagopalan discloses a system and method using a display, sensors, analyzer, and memory (e.g. paras. 31-33, 52, etc.) that has an onset threshold (e.g. tachy limit at 180 bpm, this could also be considered the claimed “reset threshold”, etc.) and reset threshold (e.g. high heart rate limit, this can also be considered the claimed “onset threshold”, etc.), where the first and second trends are shown (e.g. figures 22-24, etc.) and indicates alarms by being in the danger zone (e.g. above tachy limit 180, or with frowny face, etc.) and indicates when the reset threshold is no longer active when there is a smiley face, the historic trend is shown in a different color, and/or the trend is not in the reset threshold zone (e.g. para. 77, etc.).  The reset threshold (i.e. high heart rate limit) being below the onset threshold (i.e. tachy limit) and the sensed information (e.g. heart rate, etc.) “associated” with heart failure.  For claim 4, Rajagopalan’s display is capable of meeting the functional use recitations presented in the claim of being configured to display different thresholds since the display can display both or none.  It is suggested to have this claim’s limitations directed to how the analyzer presents information on the display.
Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan.  Rajagopalan discloses that his system and method provides alerts and can be used as a smart phone, laptop, servers, and remote equipment (e.g. para. 48, etc.) providing for a device that is capable of being worn, has memory, displays the thresholds/alerts/trends, and transmits data to an external system for display on that external system, but does not specifically call it a wearable device, storing a duration of the alert in memory, transmitting the trend with beginning and end of the alert to an external device for display with the thresholds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Rajagopalan, with a wearable device, storing a duration of the alert in memory, transmitting the trend with beginning and end of the alert to an external device for display with the thresholds, as is well known and common knowledge in the art, to provide the predictable results of allowing the device to be implanted or worn by the patient so the patient can be monitored outside of the hospital and while the patient is at home and transmitting the data to medical professionals at a remote location so the professionals can determine when an alarm/emergency condition has begun and/or ended and provide appropriate therapy.

Claims 1-6, 9, 12-18, and 20 are rejected under 35 U.S.C. 102(a1) as anticipated by Lawson et al (2004/0249249).  Lawson discloses a method and system for monitoring the status of a heart failure patient, by monitoring heart rate, blood pressure, SpO2, respiratory rate, etc. (e.g. para. 35, etc.), displaying a trend (e.g. line 312, etc.) and activating a first onset threshold (e.g. figure 2, 316, etc.) and a reset threshold (e.g. figure 2, 314, para. 32, etc.) for continually determining the sampled data trend to activate and reset the alarm, where the thresholds can be dynamically set and adjusted (e.g. paras. 29, 30, 36, 90, etc.) and the data can be sent to an external device for providing an alarm (e.g. para. 58, etc.).
Note that Lawson has two thresholds, 314 and 315 that are mirror opposites and perform the same functions.  The first/onset threshold (e.g. 316) and reset threshold (e.g. 314) will also appear at the upper threshold 315 when the trend exceeds the upper threshold, 315, and performs the exact same functions in that it will have the first/onset threshold (e.g. 316, but above line 315) and use the reset threshold as line 315 and therefore provide for a lower reset threshold and alarm when the trend goes above line 315.  For claim 4, Lawson’s display is capable of meeting the functional use recitations presented in the claim of being configured to display different thresholds since the display can display both or none.  It is suggested to have this claim’s limitations directed to how the analyzer presents information on the display

Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson.  Lawson discloses that his system and method provides alerts and can be used as an external device with display and connected to other remote equipment (e.g. figures 1, 4, etc.), but does not specifically use a wearable device, storing a duration of the alert in memory, transmitting the trend with beginning and end of the alert to an external device for display with the thresholds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Lawson, with a wearable device, storing a duration of the alert in memory, transmitting the trend with beginning and end of the alert to an external device for display with the thresholds, as is well known and common knowledge in the art, to provide the predictable results of allowing the device to be implanted or worn by the patient so the patient can be monitored outside of the hospital and while the patient is at home and transmitting the data to medical professionals at a remote location so the professionals can determine when an alarm/emergency condition has begun and/or ended and provide appropriate therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3/21/21